[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________          FILED
                                                    U.S. COURT OF APPEALS
                                 No. 10-12116         ELEVENTH CIRCUIT
                                                          APRIL 5, 2011
                             Non-Argument Calendar
                                                           JOHN LEY
                           ________________________
                                                            CLERK

                       D. C. Docket No. 1:09-cr-20545-AJ-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

JOSE CARRENO,

                                                              Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                   (April 5, 2011)

Before EDMONDSON, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Hector Flores, appointed counsel for Jose Carreno in this direct criminal

appeal, has filed a motion to withdraw from further representation of the appellant,
because counsel believes that the appeal is without merit. Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967).

      Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguably meritorious issues of merit, counsel’s motion to

withdraw is GRANTED, and Carreno’s conviction and sentence are AFFIRMED.




                                          2